209 S.W.3d 31 (2006)
Steven A. SREDL, Respondent,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Appellant.
No. WD 66476.
Missouri Court of Appeals, Western District.
December 12, 2006.
Stephen D. Hawke, Jefferson City, MO, for appellant.
Steven A. Sredl, Tipton, MO, Respondent Acting Pro Se.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JJ.

ORDER
PER CURIAM.
The Missouri Department of Corrections ("DOC") appeals the declaratory judgment providing that a 1993 incarceration for 120 days for a DOC program and subsequent probation, events that occurred before enactment of section 559.115, RSMo Cum. *32 Supp.2001, would not count as a commitment in calculating the mandatory minimum prison term Steven Sredl must serve under section 558.019.2, RSMo 2000, for a 2002 driving while intoxicated conviction, section 577.010, RSMo 2000, in which an eight year prison term was imposed. Thus, the issue is whether section 559.115.7 has retroactive application.
The judgment is affirmed. Rule 84.16(b).